DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Morgan (US 2017/0259923).
In re. claim 1, Morgan teaches a privacy panel assembly for a passenger seat comprising: a vertically extending panel (310) (fig. 3A) adjacent to a lateral side of the passenger seat (314), the vertically extending panel comprising a forward edge and an aft edge (fig.3A); and at least one sliding mechanism (406) attached to an interior surface of the vertically extending panel (fig. 4A), wherein: the vertically extending panel comprises a stowed configuration (fig. 6B) and a deployed configuration (fig. 3A); in the stowed configuration, the aft edge of the vertically extending panel is positioned aft of an aft edge of a seatback (extends to back extension stop (532) at the rear end of track (404) which is aft of seatback (306) in fig. 3A)) of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in an upright configuration (fig. 6B); and in the deployed configuration, the aft edge of the vertically extending panel is positioned forward of at least a portion of a forward edge of the seatback  of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in the upright configuration (fig. 3A).  
In re. claim 11, Morgan teaches a passenger seat comprising: a fixed panel (308) adjacent to a lateral side of the passenger seat (314) (fig. 3A); and a privacy panel assembly attached to the fixed panel, the privacy panel assembly comprising a vertically extending panel (310), wherein: the vertically extending panel comprises a stowed configuration (fig. 6B) and a deployed configuration (fig. 3A); in the stowed configuration, an aft edge of the vertically extending panel is positioned aft  of  an aft edge of a seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in an upright configuration (extends to back extension stop (532) at the rear end of track (404) which is aft of seatback (306) in fig. 3A)); and in the deployed configuration, the aft edge of the vertically extending panel is positioned forward of at least a portion of  a forward edge  of the seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in the upright configuration (fig. 3A).  
In re. claims 2 and 12, Morgan teaches in the stowed configuration, the forward edge of the vertically extending panel is disposed closer to an aft end of an armrest (320a) of the passenger seat as compared to a forward end of the armrest of the passenger seat (fig. 6B); and in the deployed configuration, the forward edge of the vertically extending panel is disposed closer to the forward end of the armrest (320a) as compared to the aft end of the armrest of the passenger seat (fig. 3A).  
In re. claims 4 and 15, Morgan teaches an exterior surface of the vertically extending panel comprises at least one cover member (406) that corresponds to a location of the at least one sliding mechanism (fig. 4A); and the at least one cover member protrudes from the exterior surface of the vertically extending panel (fig. 4A).  
In re. claims 5 and 16, Morgan teaches the at least one sliding mechanism is manually operable to move the vertically extending panel between the stowed configuration and the deployed configuration (para [0056]).  
In re. claims 6 and 17, Morgan teaches the at least one sliding mechanism is electronically controlled to move the vertically extending panel between the stowed configuration and the deployed configuration (para [0053]).  
In re. claim 8, Morgan teaches the at least one sliding mechanism is attached to a static panel (308) of the passenger seat such that the at least one sliding mechanism extends between the interior surface of the vertically extending panel and the static panel (fig. 4A).  
In re. claims 9 and 19, Morgan teaches a lowermost edge of the vertically extending panel is approximately aligned with a seat pan of the passenger seat (fig. 3A).  
In re. claims 10 and 20, Morgan teaches a lock mechanism to secure the vertically extending panel in at least one of the stowed configuration and the deployed configuration (para [0052]).  
In re. claim 13, Morgan teaches the passenger seat of claim 11, wherein the privacy panel assembly comprises at least one sliding mechanism (406) for attaching the privacy panel assembly to the fixed panel (fig. 4A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan.
In re. claims 3 and 14, Morgan fails to disclose the at least one sliding mechanism comprises two slides including an upper slide and a lower slide.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Morgan to have two slides including an upper slide and a lower slide, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so provides additional support structure for the sliding panel.
In re. claims 7 and 18, Morgan fails to disclose at least a portion of the vertically extending panel is translucent.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Morgan to have a portion of the vertically extending panel translucent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so allows light to pass through the barrier created by the sliding panel, improving the spread of light in the cabin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647